Case 0:20-mc-60876-RKA Document 1-3 Entered on FLSD Docket 04/30/2020 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                               Case No.:

  IN RE APPLICATION OF

         NOVOSHIP (UK) LIMITED,

         Applicant,

  Pursuant to 28 U.S.C. § 1782 for Judicial
  Assistance in Obtaining Evidence for Use in
  Foreign and International Proceedings.
  –––––––––––––––––––––––––––––––––––––––––/

       [PROPOSED] ORDER GRANTING EX PARTE PETITION FOR JUDICIAL
  ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT TO 28 U.S.C. § 1782

         THIS CAUSE came before the Court upon the Ex Parte Petition for Judicial Assistance in

  Aid of a Foreign Proceeding Pursuant to 28 U.S.C. § 1782 (the “Petition”) of Novoship (UK)

  Limited (“Novoship”).     The Court has considered the Petition, the Declaration of Stephen

  Kirkpatrick in support of the Petition, and other supporting materials. The Court finds as follows:

         A.      Novoship has met the requirements set forth by 28 U.S.C. § 1782 to obtain the

  requested judicial assistance sought in the Petition, and the discretionary factors identified by the

  United States Supreme Court in Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241 (1994),

  weigh in favor of granting the Petition.

         B.      Novoship seeks documentary and testimonial evidence from seven discovery

  targets that reside or are found in this District for use in its defense of an on-going foreign

  proceeding taking place before the English High Court.

         C.      The discovery targets are Harry Sargeant Jr., Harry Sargeant III, Daniel Sargeant,

  James Sargeant, Sargeant Marine Inc., International Oil Trading Company LLC, and Berger

  Singerman LLP (the “Discovery Targets”).
Case 0:20-mc-60876-RKA Document 1-3 Entered on FLSD Docket 04/30/2020 Page 2 of 3



         D.      As a defendant in the foreign proceeding, Novoship is an interested person within

  the meaning of 28 U.S.C. § 1782.

         E.      Novoship intends to use the discovery obtained by way of this Petition to support

  its defense in the foreign proceeding.

         F.      The Discovery Targets are not expected to be parties or participants in the foreign

  proceeding and are outside the jurisdiction of the English High Court. Furthermore, there is no

  indication that the English High Court would not be receptive to the assistance by this Court to

  obtain the requested discovery, nor does the Petition present any circumvention of the English

  High Court’s proof-gathering restrictions. Finally, the discovery sought is not unduly intrusive or

  burdensome.

         Accordingly, it is hereby ORDERED and ADJUDGED as follows:

         1.      The Petition is GRANTED.

         2.      Any discovery taken pursuant to this Order, and any related motion practice, shall

  be governed by the Federal Rules of Civil Procedure.

         3.      Novoship is hereby authorized to issue and serve subpoenas on the Discovery

  Targets that are in substantially similar form to the form to those attached to the Petition. Novoship

  is further authorized to serve additional follow-up subpoenas on the Discovery Targets or any

  person, corporate entity, or financial institution found or residing in this District as may be

  necessary to obtain the testimonial or documentary evidence described in the Petition.

         4.      The Discovery Targets are ordered to preserve all relevant and potentially relevant

  evidence in their possession, custody or control until further order of this Court.




                                                  -2-
Case 0:20-mc-60876-RKA Document 1-3 Entered on FLSD Docket 04/30/2020 Page 3 of 3



         5.      Nothing in this Order shall be construed to prevent Novoship from seeking

  modification of this Order.

  IT IS SO ORDERED, this ___ day of ______, 2020



                                           _________________________________________
                                           UNITED STATES DISTRICT COURT JUDGE




                                             -3-
